--------------------------------------------------------------------------------

ASSET PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

TRANSAKT LTD.
AS PURCHASER

 

AND

 

VEGFAB AGRICULTURAL TECHNOLOGY CO.LTD
AS VENDOR

REGARDING THE ACQUISITION OF SUBSTANTIALLY ALL OF THE ASSETS OF VEGFAB
AGRICULTURAL TECHNOLOGY CO.LTD

 

May 3, 2012

--------------------------------------------------------------------------------

Table Of Contents

Article   Page 1 Interpretation 4              1.1 Definitions 4            
 1.2 Headings 6              1.3 Extend Meanings 6              1.4 Accounting
Principles 6              1.5 Currency 6              1.6 Schedules 6 2 Purchase
Of Assets 6              2.1 Purchase of Assets 6              2.2 Closing 7 3
Representations And Warranties 7              3.1 Representations and Warranties
of the Vendor and the Shareholders 7              3.2 Survival of Vendor’s and
Shareholder’s Representations and Warranties 11              3.3 Representations
and Warranties of the Purchaser 12              3.4 Survival of the Purchaser’s
Representations and Warranties 12 4 Covenants 12              4.1 Taxes 12      
       4.2 Covenants of the Vendor and Shareholders 13              4.3
Covenants of the Purchaser 14              4.4 Financial Reporting 14          
   4.5 Employment Agreements 14              4.6 Non-Competition Provisions 15  
           4.7 Independent Appraisal 15 5 Conditions 15              5.1
Conditions for the Benefit of the Purchaser 15              5.2 Conditions for
the Benefit of the Shareholders 17 6 General 18              6.1 Further
Assurances 18              6.2 Time of the Essence 18              6.3
Commissions 19              6.4 Legal and Accounting Fees 19

2

--------------------------------------------------------------------------------


             6.5 Public Announcements 19              6.6 Benefit of the
Agreement 19              6.7 Entire Agreement 19              6.8 Amendments
and Waiver 19              6.9 Assignment 20              6.10 Notices 20
             6.11 Governing Law 20              6.12 Attornment 21

3

--------------------------------------------------------------------------------

ASSET PURCHASE AND SALE AGREEMENT

THIS AGREEMENT is dated the 3rd day of May, 2012

Between:

TRANSAKT LTD.,
a corporation incorporated under the laws Of the STATE OF NEVEDA, USA
(Hereinafter referred to as the “Purchaser”)

-And-

VEGFAB AGRICULTURAL TECHNOLOGY CO.LTD,
a corporation incorporated under the laws of Taiwan.R.O.C
(Hereinafter collectively referred to as the “Vendor”)

WHEREAS the Purchaser has agreed to purchase the Assets from the Vendor, and the
Vendor has agreed to sell the Assets to the Purchaser, upon and subject to the
terms and condition hereof;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements herein contained the parties hereto as follows:

ARTICLE 1
INTERPRETATION

1.1 Definitions

In this Agreement, unless something in the subject matter or context is
inconsistent therewith:

(a) “Agreement” means this agreement and all amendments made hereto by written
agreement amongst the Purchaser and the Vendor;

(b) “Assets” means all of the property and undertaking of the Vendor required
for the operation and conduct of the Vendor’s Business, including without
limitation all the technology, equipment, intellectual property, facilities,
systems, hardware, software, books, records, inventory, and goodwill, listed
Excluded Assets and Liabilities;

(c) “Bill of Sale and General Conveyance” means the form of Bill of Sale and
general Conveyance attached hereto as Schedule ”C”;

4

--------------------------------------------------------------------------------

(d) “Business Day” means a day other than Saturday, Sunday, or statutory holiday
in Las Vegas;

(e) “Closing Date” means May 3, 2012, or such other date as may be agreed to in
the writing amongst the Purchaser and the Vendor, or as may be required by the
Exchange or the Taiwan Government;

(f) “Effective Date” means the Closing Date or such earlier date agreed to by
the Parties.

(g) “Employment Agreement” means the form of Employment Agreement attached
hereto as Schedule ”D”;

(h) “Exchange” means OTC Markets OTCQB Exchange;

(i) “Exchange Assets and Liabilities” means the assets and liabilities of the
Vendor listed and described in Schedule ”E” attached hereto;

(j) “Independent Appraisal” means the independent appraisal of the Assets to be
obtained by the Purchaser in accordance with Section 4.9 hereof;

(k) “Purchaser” means TransAKT Ltd.;

(l) “TransAKT Shares ” means an agreement of 150,000,000 common shares in the
capital of the Purchaser to be issued to Vendor pursuant to this Agreement upon
approval of the Exchange and all other regulatory bodies having jurisdiction;

(m) “TransAKT Taiwan” means a direct or indirect wholly-owned subsidiary of the
Purchaser incorporated and organized under the laws of Taiwan, R.O.C;

(n) “Vendor” means Vegfab Agricultural Technology Co. Ltd.

(o) “Vendor’s Business” means the business and undertaking operated and
conducted by the vendor as of the Effective Date and the date of this Agreement,
including the provisioning and supplying of All new technology of Planting
agricultural products, including equipments and services.

(p) “Vendor’s Financial Statements” means the balance sheet and statements of
income, retained earnings and changes in financial position, and the notes
thereto, for the fiscal period ended in the Effective Date attached hereto as
Schedule “B”

1.2 Headings

Insertions of headings are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement. The terms “this
Agreement”, “hereof”, “hereunder”, and similar expression refer to this
Agreement and not to any particular Article, Section or other portion hereof and
include any agreement supplemental hereto. Unless something in the subject
matter or context is inconsistent therewith, references herein to Articles and
Sections are to Articles and Sections and Agreement.

5

--------------------------------------------------------------------------------

1.3 Extended Meanings

In this Agreement, unless the context requires otherwise, words importing the
singular number only shall include the plural and vice versa, words importing
the masculine gender shall include the feminine and neuter genders and vice
versa, and words importing persons shall include, partnerships, associations,
trusts, unincorporated organizations and corporations.

1.4 Accounting Principles

Wherever in this Agreement reference is made to a calculation to be made in
accordance with generally accepted accounting principles from time to time
approved by the USA Institute of Chartered Accountants, or any successor
institute, applicable as at the date on which such calculation is made or
required to be made in accordance with generally accepted accounting principles.

1.5 Currency

All references to currency herein are to lawful money of the United States
unless otherwise stated.

1.6 Schedules

The following are the Schedules annexed hereto and incorporated by reference and
deemed to be part hereof;

Schedule "A"- List and Description of Assets;
Schedule “B”- Vendor’s financial Statements;
Schedule “C”- Form of Bill of Sale and General Conveyance;
Schedule “D”- Excluded Assets and Liabilities

ARTICLE 2
PURCHASE OF ASSETS

2.1 Purchaser of Assets

(1) The Vendor shall sell and transfer the Assets to the Purchaser, and the
Purchaser shall purchase and acquire the Assets form the Vendor, for and in
consideration of: (i) US$1,000,000 in cash; and (ii) the issuance to the Vendor
from the treasury of the Purchaser of the TransAKT shares, upon and subject to
the terms and conditions hereof;

(2) Certificates evidencing the TransAKT Shares shall be delivered by the
Purchaser to the Vendor on the Closing Date against delivery to the Purchaser of
the Bill of Sale and General Conveyance and actual and physical possession of
the Assets.

6

--------------------------------------------------------------------------------

(3) The parties hereto acknowledge that the shares of TransAKT are trading on
the Exchange at USD 0.04 as of the date of this agreement and that the maximum
allowable discount permitted by the exchange on the issue of the TransAKT Shares
is 25%, as of the date of this agreement. In accordance with the requirements of
the exchange, the independent Appraisal will be completed to allow ratification
by the exchange of the value of the TransAKT Shares to be issued relative to the
value of the Assets.

(4) For greater certainty, the Purchaser and the Vendor hereby acknowledge and
agree that the Excluded Assets and Liabilities are not being transferred, sold
or assumed to or by the Purchaser pursuant to this Agreement, and the Vendor
hereby agrees to indemnify and save the Purchaser harmless from and against any
loss, cost, expense, damage or liability whatsoever arising from or in any way
relating to the Exclude Assets Liabilities.

2.2 Closing

The sale and transfer of the Assets and issuance of the TransAKT Shares shall be
completed on the Closing Date concurrently at the offices of the Purchaser’s
solicitors, in Vancouver, British Columbia, Canada.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Vendor

The Vendors and Shareholders jointly and severally represent and warrant to the
Purchasers as follows:

(a) The Vendor

  I.

is a corporation duly organized, validly existing and in good standing under the
laws of jurisdiction of its incorporation;

  II.

has all requisite legal power and authority and the legal right to operate and
conduct the Vendor’s Business and to own the Assets;

  III.

is in compliance with its articles of incorporation, by-laws or other corporate
documents, as the case may be;

  IV.

is in compliance with all other applicable requirements of the law in each
jurisdiction where it carries on the Vendor’s business; and has all permits from
or by, has made all necessary filings with, and has given all necessary notices
to, the extent required for such ownership, operation and conduct, except for
permits which can be obtained by the taking of ministerial action to secure the
grant or transfer thereof;

7

--------------------------------------------------------------------------------

(b) The execution, delivery and performance of the Vendor of this Agreement and
the consummation of the transactions contemplated hereby;

  I.

are within the Vendor’s corporate powers;

  II.

have been duly authorized by all necessary corporate action, including without
limitation, the consent and approval of the requisite number of percentage of
directors and shareholders of the Vendor;

  III.

do not and will not:

  A.

contravene the Vendor’s articles of importance, bylaw, resolutions of its
directors and shareholders or other comparable governing document;

  B.

violate any other applicable requirement of law, or any order or decree of any
applicable governmental authority or arbitrator;

  C.

conflict with or result in the breech of, or constitute a default under, or
result in or permit the termination or acceleration if, any contractual
obligation of the Vendor; or

  D.

result in the creation or imposition of any lien, encumbrance or charge upon any
of the Assets; and

  IV.

do not require the consent of, authorization by, approval of , notice to , or
filing or registration with, any governmental authority or any other person,
other than those which have been or will be delivered on the Closing date to the
Purchaser, and each of which from and after the Closing Date is and will be in
full force and effect;

(c) this Agreement has been, and each of the closing documents to which the
Vendor is a party will have been, upon delivery thereof pursuant hereto, duly
executed and delivered by the Vendor as required; and this Agreement is and the
closing documents to which the Vendor is a party will be, when delivered
hereunder, legal, valid and binding obligations of the Vendor, enforceable
against it in accordance with their term, except as and enforcement of such
terms may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws, both state and federal,

Affecting the enforcement of creditor’s right or remedies in general from time
to time in effect and the exercise by counts of equitable powers or their
application of public principles of public policy;

(d) The Assets, taken as a whole, constitute substantially all of the property
and undertaking of the Vendor required in connection with the operation and
conduct of the Vendor’s Business;

8

--------------------------------------------------------------------------------

(e) the Vendor is the legal and beneficial owner of all of the Assets, with food
title thereto, free and clear of all mortgages, security interests, claims,
liens, charges, encumbrances or restrictions of any kind whatsoever;

(f) no other person has any written or verbal agreement, option, understanding
or commitment, or any right or privilege capable of becoming an agreement, for
the purchase from the Vendor of any the Assets;

(g) the Vendor’s Financial Statements (1) accurately and fairly set out and
disclose the financial position of the Vendor, including the relation to the
Assets and the Vendor’s Business, as at the Effective Date, and (2) have been
prepared in accordance with generally accepted accounting principles
consistently applied;

(h) since closing date, there has been no change in the affairs, business,
prospects, operations or condition of the Assets and the Vendor’s Business,
financial or otherwise, whether arising as a result if any legislative or
regulatory change, revocation of any license or right to do business, fire,
explosion, accident, casualty, labour trouble, flood, drought, riot, storm,
condemnation, act of God, public force or otherwise, except changes occurring in
the ordinary course of business which changes have not had, nor are expected to
have, a material adverse effect on the organization, business, properties,
prospects, or financial condition of the Assets and the Vendor’s Business;

(i) there are no pending or , to the best knowledge of the Vendor, threatened
actions, investigations or proceedings affecting the Assets or the Vendor’s
Business before and court, governmental authority or arbitrator; and the
performance of any action by the Vendor required or contemplated by this
Agreement is not restrained or enjoined (either temporarily, preliminarily, or
permanently), and no material adverse effect is expected to result from or be
imposed by any court, governmental authority or arbitrator, by or from any of
the foregoing transactions;

(j) The Vendor as not made any untrue, inaccurate or misleading statement, claim
or commitment, and has not made any misrepresentation of any fact or
circumstance whatsoever, to any third party in relation to the Assets and
Vendor’s Business;

(k) The Vendor is not (1) a party to any contractual or contingent obligation
the compliance with would have a material adverse effect on the Assets and
Vendor’s Business, or The performance of which by any thereof, either
unconditionally or upon the happening of an event, will result in the creation
of a lien, charge or encumbrance on the Assets and the Vendor’s Business or
which would impair the exclusive use and enjoyment thereof, or (2) subject to
any charter or corporate restriction which has a material adverse effect on the
Assets and the Vendor’s Business;

9

--------------------------------------------------------------------------------

(l) the Vendor is not in default under or with respect to any contractual
obligation or contingent obligation owned by it and, to the best knowledge of
the Vendor and the shareholders, no other party is in default under or with
respect to any contractual obligation or contingent obligation owned to it; and
all of the contracts comprising part of the Assets and the Vendor’s Business are
in full force and effect and enforceable against the other parties thereto in
accordance with their respective terms, and there are no defaults or notices of
default in respect thereof;

(m) There is no requirement of law the compliance with which by the Vendor would
have a material adverse effect on the Assets and the Vendor’s Business;

(n) the Assets and the Vendor’s Business are insured against loss, destruction
and damage by insurance policies customarily carried in respect to similar
assets and business, and such insurance policies will be continued in full force
and effect up to the Closing Date; all policies of insurance of any kind or
nature owned by or issued to the Vendor, including without limitation, policies
of life, fire, theft, product liability, public liability, property damage and
other casualty, employee fidelity, worker’s compensation and employee health and
welfare insurance, are in full force and effect and are of a nature and provide
such coverage as is sufficient and is customarily carried by companies of the
size and character of the Vendor;

(o) the Assets and the Vendor’s Business have been operated in the ordinary and
normal course since the Effective Date and will be operated in the ordinary and
normal course after the date hereof and up to the Closing Date; the Vendor
covenants and agrees to use all commercially reasonable efforts to preserve
intact the Assets and the Vendor’s Business, preserve the relationship with all
existing customers and vendors, perform all of its contractual obligation as
such obligations affect the Assets and the Vendor’s Business, including keeping
all required licenses and permits current and in good standing with the vendors
or licensors thereof, and not to enter into any new contracts, agreements or
other obligations affecting the Assets and the Vendor’s Business, other than the
ordinary course of business, without the prior written approval of the
Purchaser, up to the Closing Date;

(p) the Vendor has the legal and beneficial right, title, estate an interest,
free and clear of any and all liens, charges, encumbrances or rights or claims
of others, in and to all license, permits, patents rights, patents applications,
trademarks, trademark applications, copyright applications, franchises, and all
other technology and intellectual property listed and described in Schedule “a”
and comprising part of the Assets required to operate and conduct the Vendor’s
Business; and for greater certainty the Purchaser shall acquire pursuant to this
Agreement all of the Vendor’s and the Vendor’s Business and the exclusive rights
thereto including all rights to grant licenses to third parties, together with
the legal and beneficial right to submit application or registration of all such
knowledge, concepts and ideas in the Purchaser’s name;

10

--------------------------------------------------------------------------------

(q) the Vendor has complied with and kept current and in good standing all
customer and support service warranties, agreements, liabilities, trade payables
and other obligations related to the Assets and the Vendor’s Business;

(r) there are no transfer fees payable to any governmental authority or any
other third party respect to the sale and transfer of the Assets and the
Vendor’s Business pursuant to this Agreement;

(s) neither this Agreement nor any closing document, schedule, list,
certificate, declaration under oath or written statement now or hereafter
furnished by the Vendor and the Shareholders to the Purchaser in connection with
the transactions contemplated by this agreement contains or will contain any
untrue statement or representation of a material fact on the part of the Vendor
or the shareholders or omits or will omit on behalf of the Vendor and the
Shareholders to state a material fact necessary to make any such statement or
representation therein or herein contained not misleading; and

(t) the Vendor and the Shareholders have no information or knowledge of any fact
not communicated to the Purchaser and relating to the Assets and the Vendor’s
Business which, if know to the Purchaser, might reasonably be expected to deter
the Purchaser from entering into this Agreement or from completing the
transactions contemplated by this Agreement; and all facts known to the Vendor
and Shareholders which are material to an understanding of the assets and the
Vendor’s Business have been disclosed to the Purchaser.

3.2 Survival of Vendor’s and Shareholder’s Representations and Warranties

The representations and warranties of the Vendor and the Shareholders set forth
in Section 3.1 are joint and several and shall continue in full force and effect
for the benefit of the Purchaser for a period of five (5) years from the Closing
Date.

11

--------------------------------------------------------------------------------

3.3 Representations and Warranties of the Purchaser

The Purchaser represents and warrants to the Vendor and the Shareholders that:

(a) The Purchaser is a corporation, organized and subsisting under the laws of
the Las Vegas, with the corporate power to own its assets and to carry on its
business, and has make all necessary filings under applicable corporate
securities and taxation laws or any other laws to which it is subject;

The authorized capital of the Purchaser consists of a 700,000,000 common shares
and an 200,000,000 preferred shares, of which 195,339,005 common shares have
been validly issued and are outstanding as fully paid and non- assessable;

(b) The purchaser has good ad sufficient power, authority and right to enter
into and deliver this Agreement and to transfer( by issuing from treasury) the
legal and beneficial title and ownership of the TransAKT Shares to the Vendor,
free and clear of all Liens, charges, encumbrances and any other rights of
others;

(c) The TransAKT Shares to be issued to the Vendor pursuant to Section 2.1 of
this Agreement will upon issuance be duly and valid issued as fully paid and
non-assessable shares in the capital of the purchaser and will upon issuance be
duly listed for trading on the OTC Markets OTCQB Exchange, subject to
satisfaction of certain customary conditions on issuance;

(d) Neither the entering into nor the delivery of this Agreement nor the
completion if the transactions contemplated hereby the Purchaser will result in
the violation of;

  i.

Any of the provisions of the constating documents or by-laws of the Purchaser;

  ii.

And agreement or other instrument to which the Purchaser is a party or by which
the Purchaser is bound; or

  iii.

Any applicable law, rule or regulation; and


(e) The Purchaser is a qualifying reporting issuer with the Securities and
Exchange Commission in the United State of America, and to its knowledge is not
in default of any materials required of or obligation under securities
legislation of such jurisdictions.

3.4 Survival of the Purchaser’s Representations and Warranties

The representations and warranties of the Purchaser set forth in section 3.3
shall continue in full force and effect for the benefit of the Vendor and the
Shareholders for a period of five (5) years from the Closing Date.

ARTICLE 4 COVENANTS

4.1 Taxes

The Purchase dose not assume and shall not be liable for any taxes whatsoever
under or pursuant to applicable Taiwan, or United Stated taxation laws or any
other taxes whatsoever which maybe or become payable or the Vendor or the
Shareholders including, without limiting the generality of the foregoing, any
taxes resulting from or arising as a consequence of the transfer of the Assets
by the Vendor to the Purchaser herein contemplated, and the Vendor and
Shareholders shall jointly and severally indemnify and save harmless the
Purchaser from and against all such taxes.

12

--------------------------------------------------------------------------------

4.2 Covenants of the Vendor and shareholders

(1)

The Vendor and the Shareholders jointly and severally shall ensure that the
representations and warranties of the Vendor and the Shareholders herein are
true and correct on the Closing Date and the conditions of closing for the
benefit of the Purchaser have been performed or complied with on or before the
Closing Date.

    (2)

The Vendor and the Shareholders jointly and severally shall indemnify and save
harmless the Purchaser from and against all losses, damages or expenses directly
or indirectly suffered by the Purchaser (except consequential damages) resulting
from any breech of any covenant of the Vendor and the Shareholders contained in
the Agreement or, subject to Section 3.2 from any inaccuracy or
misrepresentation in any representation or warranty set forth in Section 3.1.

    (3)

The Vendor and the Shareholders jointly and severally shall permit the
Purchaser, through its agents and representatives, to make such reasonable
investigation prior to the Closing Date of the Assets and the Vendor’s Business
and of the Vendor’s financial and legal condition as the Purchaser considers
necessary or advisable to familiarize itself with the Assets and the Vendor’s
Business and other matters, and the Vendor and the Shareholders shall supply any
and all document records of the Vendor to the Purchaser and its agents and
representatives as they may reasonably require. The Vendor and the Shareholders
shall also permit the inspection of the Assets and the Vendor’s Business of the
Vendor prior to the Closing Date by such federal, provincial, or municipal
authorities as the Purchaser may require. Such investigations and inspections
shall not however, affect or mitigate the Vendor and the Shareholder’s
covenants, representations and warranties hereunder which shall continue in full
force and effect.

    (4)

The Vendor and the Shareholders shall, at the request of the Purchaser and at
the Purchaser’s cost, execute and deliver any instruments, including but not
limited to assignment of patents, patent right, trademarks, copy rights,
suitable for registration with the appropriate governmental authority, to allow
the Purchaser to perfect its interests in the tangible and intangible Assets
conveyed pursuant to this Agreement.

13

--------------------------------------------------------------------------------


(5)

The Vendor and the Shareholders each understand and acknowledge that the
TransAKT Shares (and any securities issued upon exercise thereof) will be
subject to resale restrictions imposed by the applicable securities legislation
and regulatory authorities, including the minimum four month holding period
applicable under Multilateral Instrument 45-102 “ Resale of Securities” The
Vendor and the Shareholders each further acknowledge that such regulatory will
require a legend to be placed on certificates representing the TransAKT Shares
with respect to such resale restrictions.

4.3 Covenants of purchaser

(1)

The Purchaser will ensure that the representations and warranties of the
Purchase herein are true and correct on the Closing Date and that the condition
of the closing for the benefit of the Vendor have been performed or complied
with on or before the Closing Date.

    (2)

The Purchaser jointly and severally shay indemnify and save harmless the Vendor
and the Shareholders from and against all losses, damages or expenses directly
or indirectly suffered by the Vendor and the Shareholders except consequential
damages resulting from and breech of any covenant of the Purchaser contained in
this Agreement or, subject to Section 3.4 from any inaccuracy or
misrepresentation in any representation or warranty set forth in Section 3.3

4.4 Financial Reporting

Not with standing any provision of this Agreement, the Purchaser may report in
its financial statements from the Effective Date the gross revenue and expenses
relating to the Assets and the Vendor’s Business.

4.5 Employment Agreements

(1)

The Purchaser, Vendor and the Shareholders hereby covenant and agree, on the
Closing Date and effective and of the Effective Date that the key personnel will
execute and deliver the Employment Agreements on the terms and conditions in
Schedule “D”

    (2)

The Purchaser may cause TransAKT Taiwan to execute and deliver the Employment
Agreements on its behalf, in which case the Shareholders will be employees of
TransAKT Taiwan.

14

--------------------------------------------------------------------------------

4.6 Non-Competition Provisions

(1)

The Vendor covenants and agrees that during the period commencing on the
Effective Date and ending five (5) years after the Closing Date, it will not,
nor will it permit its officers, directors or employees, either directly or
indirectly, engage in or conducts any business that is directly competitive to
the Vendor’s Business or any other business conducted by the Purchaser as at the
Closing Date.

    (2)

The Employment Agreements to be executed between the Purchaser and the key
personnel shall also contain a non-competition provision pursuant to which the
key personnel will agree not to compete with the Purchaser for a period of
two(2) years commencing on the date that the key personnel cease to be employees
of the Purchaser, and that the key personnel will not be employed by, either
directly or indirectly, carry on or be engaged or concerned or interested or
assist any other person, corporation, and any other form of business
association, which carries on any business that is directly competitive to the
Vendor’s Business or any other business conducted by the Purchaser as at the
Closing Date.

4.7 Independent Appraisal

On or before the Closing Date, the Purchaser shall obtain an independent
appraisal of the Assets (the “Independent Appraisal”). The Independent Appraisal
will be required by the Exchange. The Independent Appraisal shall be conducted
by a qualified appraiser of the assets and business in the nature of the Assets
and the Vendor’s Business and acceptable to each of the Purchaser and the
Vendor, both acting reasonably, and the Exchange.

ARTICLE 5
CONDITIONS

5.1 Conditions for the benefit of the Purchaser

(1) The transfer by the acquisition by the Purchaser of the Assets is subject to
the following conditions which are for the exclusive benefit of the Purchaser to
be performed or complied with on or before the Closing Date:

(a) The representations and warranties of the Vendors and the Shareholders set
forth in Section 3.1 shall be true and correct on the Closing Date with the same
force and effect as if made at and as of such time:

(b)The Vendor and the Shareholders shall have performed or complied with all if
the terms, covenants and conditions of this Agreement to be performed or
complied with by the Vendor and the Shareholders of or before the Closing Date;

15

--------------------------------------------------------------------------------

(c) The Purchaser shall be furnished with such certifications, affidavits or
statutory declaration of the Vendor and the Shareholders as the Purchaser may
reasonably think necessary in order to establish that the terms, covenants and
conditions contained in this Agreement to have been performed or complied with
by the Vendor and the Shareholders as the case may be, on or before the Closing
Date have been performed and complied with and that the representations and
warranties of the Vendor and the Shareholders herein given are true and correct
on the Closing Date;

(d) No material change with respect to the Assets and the Vendor’s Business or
the Shareholders shall have occurred between the date of signing of this
Agreement and the Closing Date;

(e) All necessary steps and proceedings shall have been completed on order for
the Assets to be duly and regularly transferred to and registered in the name

(f) The execution, delivery and performance by the Vendor of this Agreement and
the consummation of the transactions contemplated hereby shall have been duly
authorized by all necessary corporate action, including, without limitation, the
consent and approval of the requisite number or percentage of directors and
Shareholders of the Vendor;

(g) The consummation of the transactions contemplated hereby shall have been
approved by the applicable foreign investment regulatory agency or commission,
and any other applicable government or regulatory authority in Taiwan;

(h) The Vendor shall have duly executed and delivered the Bill of Sale and
General Conveyance and shall have delivered actual and physical possession of
the Assets to the Purchaser or TransAKT Taiwan on the direction of the
Purchaser;

(k) The Purchaser completes all due diligence investigation, the result of which
are satisfactory to the Purchaser in its sole discretion; and

(l) The form and legality of all matters incidental to the transfer by the
Vendor and the acquisition by the Purchaser of the Assets shall be subject to
the approval of the Purchaser’s legal counsel, acting reasonably.

(2) In case any term or covenant of the Vendor and the Shareholders or condition
to be performed or complied with for the benefit of the Purchaser on or before
the Closing Date shall have been performed or complied with on or before the
Closing Date, the Purchaser may, without limiting any other right that it may
have, as its sole option, either;

16

--------------------------------------------------------------------------------

(a) Rescind this Agreement by notice to the Vendor and the Shareholder, and in
such event the Purchaser shall be released from all obligations here under or

(b) Waive compliance with any such term, covenant or condition in whole or in
part on such terms as may be agreed upon without prejudice to any of its right
of rescission in the event of non-performance of any other term, covenant or
condition in whole or in part;

and, if the Purchaser rescinds this Agreement pursuant to Section 5.1(2)(a) and
the term, covenant or condition for which the Purchase has rescinded this
Agreement was one that the Vendor and the Shareholders had covenanted, pursuant
to Section4.2(1), to ensure had been performed or complied with, the Vendor and
the Shareholders shall be jointly and severally liable to the Purchaser for any
losses, damages or expenses incurred by the Purchaser as a result of such a
breech; provided however that the Vendor and the Shareholders shall not be
liable for any punitive, incidental, consequential or special damages arising
therefrom.

5.2 Conditions for the Benefit of Vendor and the Shareholders

(1) The transfer by the Vendor and the acquisition by the Purchaser of the Asset
are subject to the following conditions which are for the exclusive benefit of
the Vendor and the Shareholder to be performed or complied with on or before the
Closing Date;

a) The representations and warranties of the Purchaser set forth in Section 3.3
shall be true and correct on the Closing Date with the same force and effect as
if made at and as of such time;

b) The Purchaser shall have performed or complied with all of the terms,
covenants and conditions of this Agreement to be performed or complied with by
the Purchaser on or before the Closing Date;

c) The Vendor and the Shareholders shall be furnished with such certificates,
affidavits or statutory declarations of the Purchaser or of officers of the
Purchaser as the Vendor may reasonably think necessary in order to establish
that the terms, covenants and conditions contained in this Agreement to have
been performed or complied with by the Purchaser on or before the Closing Date
have been performed and complied with, and that the representations and
warranties of the Purchaser herein given are true and correct on the Closing
Date;

d) All necessary stops and proceedings shall have been taken to permit the
TransAKT Shares to be duly and regularly issued to the Vendor;

e) The TransAKT Shares shall have been conditionally approved for listing by the
Exchange, and subject to any other conditions or restrictions imposed by the
Exchange or any other applicable securities regulatory authority; and

17

--------------------------------------------------------------------------------

f) The form and legality of all matters incidental to the transfer by the Vendor
and the acquisition by the Purchaser of the Assets and issuance and listing of
the TransAKT Share shall be subject to the approval of the Vendor’s legal
council, acting reasonably.

2) In case any term or covenant of the Purchaser or condition to be performed or
complied with for the benefit of the Vendor on or before the Closing Date shall
not have been performed or complied with on or before the Closing Date, the
Vendor may, without limiting any other right it may have, at its sole option,
either:

a) Rescind this Agreement by notice to the Purchaser, and in such event the
Vendor shall be released from all obligations hereunder except for the loan
pursuant to Section 4.7; or

b) Waive complied with any such term, covenant or condition in whole or in part
on such terms as may be agreed upon without prejudice to any of its rights of
rescission its rights of rescission in the event of non-performance of any other
term, covenant or condition in whole or in part; and if the Vendor, rescinds
this Agreement pursuant to Section 5.2(2)(a) and the term, covenant or condition
for which the Vendor has rescinded this Agreement was one that the Purchaser had
covenanted, pursuant to Section 4.3(1), to ensure had been performed to complied
with, the Purchaser shall be liable to the Vendor for any losses, damaged or
expenses incurred by the Vendor as the result breech; provided however that the
Purchaser shall not be liable for any punitive, incidental, consequential or
special damages arising therefrom.

ARTICLE 6
GENERAL

6.1 Further Assurances

The Purchaser, the Vendor and each of the Shareholders, on their own behalf and
on the behalf of the Vendor, shall from time to time execute and deliver all
such further documents and instrument and dl all acts and thins such as the
other party may, either before or after the Closing Date, reasonably require to
effectively carry out or better evidence or perfect the full intent and meaning
of this Agreement

6.2 Time of the Essence

Time shall be of the essence of this Agreement.

18

--------------------------------------------------------------------------------

6.3 Commissions

The Vendor shall indemnify and save harmless the Purchaser from and against any
claims whatsoever for any commission or other remuneration payable or alleged to
be payable to any person in respect of the transfer of the Assets, whether such
person purports to act have acted for the Vendor or the Purchaser in connection
with the transfer of the Assets.

6.4 Legal and Accounting Fees

Each of the parties hereto shall pay their respective legal and accounting costs
and expenses incurred in connection with the preparation, execution and delivery
of this Agreement and all documents and instruments executed pursuant hereto and
any other costs and expenses whatsoever and howsoever incurred.

6.5 Public Announcements

No public announcement or press release concerning the transfer of Assets shall
be made by the Vendor or the Purchaser without the prior consent and joint
approval of the Vendor and the Purchaser.

6.6. Benefit of the Agreement

This Agreement shall ensure to the benefit of and be binding upon the respective
heirs, executers, administrators, successors and permitted assigns of the
parties hereto.

6.7 Entire Agreement

This Agreement constitutes the entire agreement between the parties, hereto with
respect to the subject matter hereof and cancels and supersedes any prior
understandings and agreements between the parties hereto with respect thereto,
including without limitation that certain Assets Sale and Purchase Agreement
dated May 3, 2012 between the Vendor and the Purchaser. There are no
representations, warranties, terms, conditions, undertakings or collateral
agreements, express implied or statutory, between the parties other than as
expressly set forth in this Agreement.

6.8 Amendments and Waiver

No modification or amendment to this Agreement shall be valid or binding unless
set forth in writing and duly executed by all of the parties hereto and no
waiver of any breech of any term or provision of this agreement shall be
effective or binding unless made in writing, and signed by the party purporting
to give the same and, unless otherwise provided, shall be limited to the
specific breach waived.

19

--------------------------------------------------------------------------------

6.9 Assignment

This Agreement may not be assigned by any of the parties hereto.

6.10 Notices

Any demand, notice or other communication to be given in connection with this
Agreement shall be given in writing and shall be given by personal delivery, by
registered mail or by electronic means of communication addressed to the
recipient as follows:

To the Vendor and the Shareholders:

VAT (Vendor)

Attention: CHEN YU-WEN

To the Purchaser:

TRANSAKT LTD.

Attention: JAMES WU

#115-6268 Spring Mountain RD.

Las Vegas Nevada NV89146

Fax: 403-266-5732

Email: JAMES@TRANSAKTLTD.COM

Or to such other address, individual or electronic communication number as may
be designated by notice given by either party to the other. Any demand, notice
or communication given by personal delivery shall be conclusively deemed to be
given on the day of actual delivery thereof and, if given by registered mail
and, if given by electronic communication, on the day of the transmittal thereof
if given during the normal business hours of the recipient and on the Vendors
Business Day during which such normal business hours next occur if not given
during such hours on any day. If the party giving any demand, notice or
communication shall not be mailed but shall be given by personal delivery or by
electronic communication.

6.11 Government Law

This Agreement shall be governed by and construed in accordance with the laws of
the Taiwan, Republic of China Applicable therein.

20

--------------------------------------------------------------------------------

6.12 Attornment

For the purpose of all legal proceedings this Agreement shall be deemed to have
been performed in the Province of Taiwan and the courts of the Province of
Taiwan shall have jurisdiction to entertain any action arising under this
Agreement. The parties each hereby attorns to the jurisdiction of the courts of
the Province of Taiwan.

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
mentioned above.

PURCHASER:   VENDOR TRANSAKT LTD   VEGFAB AGRICULTURAL TECHNOLOGY CO.LTD      
/s/ James Wu   /s/ Chen Yu Wen James Wu   Chen Yu Wen             Witness  
Witness             Witness   Witness

SCHEDULE “G”
EXECLUDED ASSETS AND LIABILITIES

  1)

All outstanding accounts payable

  2)

All outstanding accounts receivable

  3)

All existing inventory

  4)

Any and all outstanding debts whether short or long term

  5)

Any liabilities associated with commitments not specifically accepted by the
Purchaser in writing

  6)

Cash, bank deposits, or overdrafts

21

--------------------------------------------------------------------------------

SCHEDULE “D”
FORM OF EMPLOYMENT AGREEMENT

EMPLOYMENT AGREETMENT

THIS AGREEMENT made this  3rd day  of    MAY , 2012

BETWEEN

TransAKT Taiwan Co. Ltd.,
a corporation carrying on business in the City of Taipei, in the Country of
Taiwan
(Hereinafter called “TransAKT Taiwan”)

                                And

LIN MING TSUN,
an individual residing in the City of MIAO-LI, In the Country of Taiwan
(Hereinafter called the “Employee”)

(TransAKT Taiwan and the Employee are also referred to individually as a Party”
and collectively as the “Parties”)

WHEREAS the Parties are have caused TransAKT Taiwan to engage the services of
the Employee;

AND WHEREAS the Parties are desirous of entering into this Agreement to outline
to outline the terms and conditions applicable to the employment of the Employee
with TransAKT Taiwan;

NOW THEREFORE in consideration of the mutual covenants and agreements contained
in this Agreement (the receipt and sufficiency of which are acknowledged by each
of TransAKT Taiwan and the Employee), TransAKT Taiwan and the Employee as
follows:

ARTICLE 1
TERM OF EMPLOYMENT

1.1 Term

The term of the employee’s employment under this Agreement (the “Term”)
commences as of the date of this Agreement and continues until this Agreement is
terminated pursuant to Article 7.

22

--------------------------------------------------------------------------------

ARTICLE 2
EMPLOYEE’S DUTIES AND RESPONSIBILITIES

2.1 General Duties and Responsibilities

The Employee agrees that he/she will faithfully, industriously and to the best
of his/her skill, ability, experience and talents, perform all of the general
duties and responsibilities as directed from time to time by the management or
directors of TransAKT Taiwan (collectively the “Services”).

2.2 Compliance with Procedures

In carry out the Service the Employee will comply with all policies, procedures,
rules and regulations of TransAKT Taiwan, both written and oral, as they are
changed and adopted from time to time, and carry out the Services in a diligent,
faithful and honest manner.

2.3 Directions

The Employee agrees to take directions and instructions from the President of
TransAKT Taiwan or from any person designated by the President of TransAKT
Taiwan.

2.4 No Constructive Dismissal

The employee acknowledges and agrees that the Services may be changed by
TransAKT Taiwan in its sole discretion without causing termination or this
Agreement. The Employee further acknowledges and agrees that in performing the
Services, the Employee may be required by TransAKT Taiwan to relocate and that
such relocation will not cause termination of this Agreement.

2.5 No Conflict

Throughout the Term, the Employee will serve TransAKT Taiwan faithfully and to
the best of his ability and will devote his full working time and attention to
the performance of the Services. The Employee further agrees not to work on a
part time or independent contracting basis for any other business or enterprise
during the Term without the prior written consent of TransAKT Taiwan which shall
not be unreasonably withheld. Should TransAKT Taiwan grant such consent, the
Employee further acknowledges and agrees that his services to such third party
must not create a conflict of interest or potential conflict of interest
vis-à-vis his duties and responsibilities to TransAKT Taiwan. The Employee must
immediately advise TransAKT Taiwan, in writing, of any conflict of interest or
potential conflict of interest, including but not limited to the performance of
service for a competitor of TransAKT Taiwan or the performance services to a
third party during the regular business hours of TransAKT Taiwan.

23

--------------------------------------------------------------------------------

2.6 Compliance with Laws

The Employee shall, in the performance of this Agreement, comply with all
applicable laws, regulations and orders of Canada and of any province or
political or territorial subdivision, including, but not limited to, laws,
regulations and orders pertaining to labour, wages, hours of work and other
similar provisions.

ARTICLE 3
DISPOSITION OF SECURITIES BY THE EMPLOYEE

3.1 No Trade Period

The Employee covenants and agrees that he will not dispose of or sell in the
market any TransAKT Taiwan securities that the Employee beneficially, directly
or indirectly owns, or any TransAKT Taiwan securities that the Employee
exercises control or direction over, at any time while Trans AKT Taiwan is in
the process of completing a private placement or prospectus financing (the “No
Trade Period”). The No Trade Period commences upon the issuance by TransAKT
Taiwan of the press release disclosing such financing, TransAKT Taiwan
undertakes to promptly advise the Employee of the commencement and termination
of the No Trade Period.

3.2 Insider Trading

The Employee covenants and agrees to provide to TransAKT Taiwan an insider
trading report within ten(10) days of disposing of selling transAKT Taiwan
securities that the Employee beneficially, directly or indirectly owns or
TransAKT Taiwan securities that the Employee exercise control or direction over.

ARTICLE 4
CONFIDENTIAL INFORMATION AND PROPRIETARY RIGHTS

4.1 Confidential Information

For the purposes of this Agreements, “Confidential Information” means any
information, technology or technical data of or relating to TransAKT Taiwan and
its respective affiliates associates which is of a confidential and proprietary
nature, including but not limited to trade secret, know-how, inventions,
innovations, techniques, processes, formulas, drawings, designs, products,
systems, creations, expressions, improvements, computer programs, documentation,
data, specifications, operating instructions, service manuals, technical
reports, customer lists, financial information, sales and marking plans and any
other thing or documentation whatsoever, whether copyright or copyrightable or
patentable or unpatentable.

24

--------------------------------------------------------------------------------

4.2 Permitted Use

The Employee shall not make use of the Confidential Information other than as
required for the performance of the Services under this Agreement.

4.3 Exceptions

The Employee shall not, without the prior written consent of TransAKT Taiwan,
divulge or allow access to the Confidential Information to any third party,
except where; a) Such Confidential Information is available to the public
generally in the form disclosed; or b) Such disclosure of the Confidential
Information is compelled by applicable law.

4.4 Developments

For the purposes of this Agreement, “Developments” means any part of the
Confidential Information which is directly related to the business of TransAKT
Taiwan, and which the Employee either by himself or in conjunction with any
third party has conceived, made, developed, acquired, or acquired knowledge of
during his employment by TransAKT Taiwan or which the Employee, either by
himself or in conjunction with any third party, shall conceive, make develop,
acquire, knowledge of during the Term or at any time thereafter during which he
is employed by TransAKT Taiwan.

4.5 Ownership of Developments

All Development shall become and remain the sole and exclusive property of
TransAKT Taiwan, regardless of whether such Developments were conceived, made,
developed or acquired during the regular business hours of TransAKT Taiwan or on
the business premises of TransAKT Taiwan.

4.6 Assignment of Developments

The Employee irrevocably, exclusively and absolutely assigns transfers and
conveys to TransAKT Taiwan in perpetuity all world wide right, title, and
interest in and to any and all Developments, including but not limited to the
right to effects any registration in the world to protect the foregoing rights.
TransAKT Taiwan shall have the sole, absolute and unlimited right throughout the
world to protect the Development by patent, copyright, industrial design,
trademark, or otherwise and to make, have made, use, reconstruct, repair,
modify, reproduce, publish, distribute, and sell the Developments, in whole or
in part, or combine the Developments with any other matter, or not use the
Developments at all as TransAKT Taiwan see fit.

4.7 Waiver or Moral Rights

The Employee irrevocably waives in favour of TransAKT Taiwan, its successors,
assigns and licenses, the Employee’s moral rights and those of his employees and
agents, if any, in all Developments created or produced pursuant to the
Agreement.

25

--------------------------------------------------------------------------------

4.8 Further Assurance

The Employee agrees that, both before and after the termination of this
Agreement, the Employee shall perform such further acts and execute and deliver
further instruments, writings, documents, and assurances (including, without
limitation, specific assignments and other documentation which may be required
anywhere in the world to register evidence of ownership of the rights to
assigned pursuant hereto) as TransAKT Taiwan shall reasonably require in order
to give full effect to the true intent and purpose of the assignment made under
Article 4.6

4.9 Survival

The provisions of this Article 4 shall survive termination of this Agreement and
endure to the benefit of and be binding upon the Parties hereto, their
respective heirs, executors, administrators, successors, assigns and licenses.

ARTICLE 5
NON-COMPETITION AND NON-SOLICITATION

4.1 Non-Competition

Until two(2) years after the end of employment with TransAKT Taiwan, the
Employee will not, unless acting under this Agreement or with the prior written
consent of TransAKT Taiwan, directly or indirectly, own, manage, operate, join,
control, finance or participate in the ownership, management, operation, control
or financing of, or be connected as an officer, director, employee, partner,
principal, agent, representative, consultant, or otherwise with or use or permit
his name to be use in connection with, any business or enterprise engaged in
activities or operations that are in direct competition with TransAKT Taiwan. It
is recognized by the Employee that the business of TransAKT Taiwan and the other
subsidiaries or divisions of TransAKT Taiwan and the Employees connection with
these business, subsidiaries or divisions is or will be international in scope,
and that geographical limitations on this non-competition covenant( and the
non-solicitation covenant set forth in Article 5.2) are not appropriate.

5.2 Non-Solicitation

Until two (2) years after the end of employment with TransAKT Taiwan, the
Employee agrees that he will not, either directly or indirectly, call on or
solicit:

a)

Any person, who at the time of such termination was, or within five(5) years
prior to such termination had been, a customer of TransAKT Taiwan, or any of its
subsidiaries and affiliates with respect to the activities prohibited by Article
5.1; or

26

--------------------------------------------------------------------------------


b)

The employment of any person who was employed by TransAKT Taiwan, or any of its
subsidiaries and affiliates on a full or part-time basis at the time of the
Employees termination of employment, unless such person (i) was involuntarily
discharged by TransAKT Taiwan or such affiliate, or (ii) voluntarily terminated
his relationship with TransAKT Taiwan or such affiliate prior to the Employee’s
termination of employment.

5.3 Remedies

The Employee acknowledges and agrees that an actual or threatened violation of
the provision of this Article 5 will cause TransAKT Taiwan immediate and
irreparable harm, damage and injury, which cannot be fully compensated by an
award of damages or other remedies at law. Accordingly, in addition to all other
remedies available to TransAKT Taiwan, TransAKT Taiwan shall be entitle to seek
and procure specific performance of the obligations of the Employee under this
Agreement by injunction or any other remedy available at law or in equity.

ARTICLE 6
COMPENSATION

6.1 Compensation

TransAKT Taiwan shall pay the Employee for the performance of the Services
provided for under this Agreement at the rates and on the terms and conditions
described in Schedule”A” attached to this Agreement.

ARTICLE 7
TERMINATION

7.1 Cause

Nothings in this Agreement shall be construed to prevent its terminated by
TransAKT Taiwan at any time for “cause”. For purposes of this Agreement, ”cause”
shall mean a breach or failure of the employee, of any of the terms, or
provisions of this Agreement to comply fully with the lawful directives of
TransAKT Taiwan any dishonesty, misconduct, self-dealing, misuse of any
corporate opportunity, conviction at any time of crime involving moral
turpitude, substance abuse, fraud (whether civil or criminal), misappropriation
of funds, disparagement of TransAKT Taiwan( or other management or employees),
or other proper cause, whether past, present or future, Such termination shall
be effected by delivery of notice by TransAKT Taiwan to the Employee and shall
be effective as of the date of such notice. TransAKT Taiwan’s liability, if any,
for payments to the Employee by virtue of any termination of the Employee’s
employment under this Agreement shall be reduced to the extent of any earnings
received for the benefit of the Employee during any unexpired part of the Term.

27

--------------------------------------------------------------------------------

7.2 Notices by TransAKT Taiwan

To terminate the Employees employment under this Agreement, TransAKT Taiwan
shall give the Employee written termination notice equal to the statutory
minimum notice periods required.

7.3 Termination by Employee

The Employee may not terminate his employment with TransAKT Taiwan for minimum
of three years after which the Employee may terminate his employment under this
Agreement by providing at least one (1) month prior written notice.

7.4 Obligations upon Termination

Upon termination of this agreement under Article 7.1 the Employee shall
immediately:

(a)

Cease to represent himself as providing any duties or services, including the
Services, to TransAKT Taiwan and shall cease to use any documentation or
advertising of TransAKT Taiwan and shall take all reasonable action as may be
necessary to remove such; identification as a representative of TransAKT Taiwan;
and

    (b)

Deliver up to TransAKT Taiwan all Confidential Information and Developments
describe in Article 4 whether the same is in the Employee’s actual possession or
under the Employee’s control.

ARTICLE 8
ARBITRATION

8.1 Dispute Resolution and Arbitration

The Parties shall attempt to resolve any disputes relation to this Agreement
through amicable and good faith discussions among their representatives. For any
disputes that may not be resolved within thirty (30) days of such amicable and
good faith discussions, either Party may serve notice to the other Party
requiring the matter to be referred to arbitration to be held in Taiwan, in
accordance with the Arbitration Act, R.S.A. 1980, c. A43.1. Any final award
rendered in such arbitration shall be final and binding upon both Parties.

ARTICLE 9
GENERAL

9.1 Severability

In the event that any provisions contained in this Agreement shall be declared
invalid, illegal or unenforceable by a court or other lawful authority of
competent jurisdiction, this Agreement shall continue in force with respect to
the enforceable provisions and all rights and remedies accrued under the
enforceable provisions shall survive any such declaration, and any
non-enforceable provision shall to the extent permitted by law be replaced by a
provision which, being valid, comes closest to the intention underlying the
invalid, illegal unenforceable provision.

28

--------------------------------------------------------------------------------

9.2 Amendments in Writing

No amendment, modification or rescission of this Agreement shall be effective
unless set forth in writing and signed by the Parties or a duly authorized
representative of each Party.

9.3 Waiver

No provision under this Agreement shall be deemed waived and no breach excused,
unless such waiver or consent excusing the breach shall be in writing and signed
by the Party to be charged with such a waiver or consent. A waiver by a Party of
any provision of this Agreement shall not be construed as a waiver of a further
breach of the same provision.

9.4 Survival of Terms

Any term of conditions of this Agreement are expressed to be applicable or may
extend beyond termination of this Agreement shall survive and continue in full
force and effect, except to the extent expressly set under this Agreement.

9.5 Notices

All notices as required under this Agreement shall be provided by registered
mail or telecopies to the Parties at the addresses as follows:

(a) To TransAKT Taiwan:              No.3, Lane 141, Sec. 3, Beishen Rd.,      
       Shenkeng Township,              Taipei County 222, Taiwan (R.O.C.)      
  (b) To the Employee:     LIN MING TSUN HSIAO CHEN YI   LIN CHIA CHING CHOU JEN
LIANG   LIN HSIEH TUNG  

29

--------------------------------------------------------------------------------

For the purposes of this Agreement, “ Business Day” means a day on which
commercial enterprises are ordinarily open for business and excludes Saturdays,
Sundays, civic and statutory holidays. Any notice, direction or other instrument
shall, if delivered, be deemed to have been given and received on the day on
which it was so delivered, and if not a Business Day, then on the Business Day
next following the day of delivery. In the event of an interruption in postal
services, any notice, direction or other instrument shall, if mailed, be deemed
to have been given and received on the third Business Day following the day that
postal services resume. If for any reason, the method for giving notice selected
by a Party is impractical, that Party shall be obliged to select an alternative
method of giving notice. Any Party may change its address for notice in the
aforesaid manner.

9.6 Time

Time shall be of the essence of this Agreement.

9.7 Further Assurances

Each Party will promptly execute and deliver to each remaining Party such
further documents and assurances and take such further action as such remaining
Party may reasonably request in order to more effectively carry out the intent
and purpose of this Agreement and to establish and protect the rights and
remedies created or intended to be created under this Agreement.

9.8 Headings

The headings in this Agreement are inserted for convenience of reference only
and shall not affect construction or interpretation of this Agreement.

9.9 Governing Law

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of Taiwan, Republic of China.

9.10 Number and Gender

Wherever in this Agreement the masculine, feminine used, it shall be construed
as including all genders; and wherever the singular number is used, it shall be
deemed to include versa, where the context so requires.

9.11 Entire Agreement

This Agreement constitutes the entire agreement between the Parties and there
are no statements, representations, warranties, undertakings or agreements,
written or oral, express or implied between the Parties hereto except as herein
set forth in this Agreement.

30

--------------------------------------------------------------------------------

9.12 Assignment

This Agreement may not be assigned to any third party by the Employee without
the express written consent of TransAKT Taiwan. Subject to this paragraph 9.12,
this Agreement and everything contained in this Agreement shall ensure to the
benefit of and be binding upon the Parties together with their personal
representatives, successors and permitted assigns, if any.

IN WITNESS WHEREOF the Parties have executed this Agreement as of the day and
year first above written.

  Per:             Per:                           Signature of Witness  

31

--------------------------------------------------------------------------------